Exhibit 10.39

SUBSCRIPTION AGREEMENT

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

THE PURCHASE OF THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

Harvest Natural Resources, Inc.

1177 Enclave Parkway, Suite 300

Houston, Texas 77077

Ladies and Gentlemen:

The undersigned (collectively, the “Purchaser”) understands that Harvest Natural
Resources, Inc., a corporation organized under the laws of Delaware (the
“Company”), is offering shares of its common stock, par value $.01 per share
(“Common Stock”), in a private placement. The Purchaser further understands that
the offering is being made without registration of the Shares under the
Securities Act of 1933, as amended (the “Securities Act”), or any securities law
of any state of the United States or of any other jurisdiction, and is being
made only to “accredited investors” (as defined in Rule 501 of Regulation D
under the Securities Act).

1. Subscription. Subject to the terms and conditions hereof, the Purchaser
hereby irrevocably subscribes for an aggregate of             shares of Common
Stock (the “Shares”) for the purchase price of $            per share, which is
payable as described in Section 4 hereof. The Purchaser acknowledges that the
Shares will be subject to restrictions on transfer as set forth in this
subscription agreement (the “Subscription Agreement”).

2. Acceptance of Subscription and Issuance of Shares. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
Purchaser at the Closing referred to in Section 3 hereof. Subscriptions need not
be accepted in the order received, and the Shares may be allocated among
subscribers. Notwithstanding anything in this Subscription Agreement to the
contrary, the Company shall have no obligation to issue any of the Shares to any
person who is a resident of a jurisdiction in which the issuance of Shares to
such person would constitute a violation of the securities, “blue sky” or other
similar laws of such jurisdiction (collectively referred to as the “State
Securities Laws”).

3. The Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Fulbright & Jaworski LLP, 1301
McKinney, Suite 5100, Houston, Texas 77010, at 9:00 a.m. central time on
            , 2013, or at such other time and place as the Company may designate
by notice to the Purchaser.



--------------------------------------------------------------------------------

4. Payment for Shares. Payment for the Shares shall be received by the Company
from the Purchaser by wire transfer of immediately available funds or other
means approved by the Company at or prior to the Closing, in the amount as set
forth in Section 1 hereto. The Company shall deliver or cause to be delivered
the Shares to the Purchaser at the Closing bearing an appropriate legend
referring to the fact that the Shares were sold in reliance upon an exemption
from registration under the Securities Act.

5. Representations and Warranties of the Company. As of the Closing, the Company
represents and warrants that:

(a) The Company is duly formed and validly existing under the laws of Delaware,
with full power and authority to conduct its business as it is currently being
conducted and to own its assets; and has secured any other authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted.

(b) The Company has the corporate power and authority to enter into this
Subscription Agreement and to perform and to discharge its obligations
hereunder. This Subscription Agreement has been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

(c) The Shares have been duly authorized and, when issued, delivered and paid
for in the manner set forth in this Subscription Agreement, will be validly
issued, fully paid and nonassessable.

6. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to and covenants with the Company that:

(a) General.

(i) The Purchaser has all requisite authority to purchase the Shares, enter into
this Subscription Agreement and to perform and to discharge its obligations
hereunder, and such purchase will not contravene any law, rule or regulation
binding on the Purchaser or any investment guideline or restriction applicable
to the Purchaser.

(ii) This Subscription Agreement has been duly authorized, executed and
delivered by the Purchaser, and constitutes a valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with its terms.

(iii) The Purchaser is a resident of the state set forth on the signature page
hereto and is not acquiring the Shares as a nominee or agent or otherwise for
any other person.

(iv) The Purchaser will comply with all applicable laws and regulations in
effect in any jurisdiction in which the Purchaser purchases or sells Shares and
obtain any consent, approval or permission required for such purchases or sales
under the laws and regulations of any jurisdiction to which the Purchaser is
subject or in which the Purchaser makes such purchases or sales, and the Company
shall have no responsibility therefor.

 

2



--------------------------------------------------------------------------------

(b) Information Concerning the Company.

(i) The Purchaser and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Shares that have been requested
by the Purchaser. The Purchaser has had access to the Company’s reports and
other filings with the U.S. Securities and Exchange Commission (the
“Commission”) and has had the opportunity to review such filings. The Purchaser
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company. Neither such inquiries nor any other due diligence investigations
conducted by the Purchaser or its advisors, if any, or its representatives shall
modify, amend or affect the Purchaser’s right to rely on the Company’s
representations and warranties contained herein. The Purchaser understands that
its investment in the Shares involves a high degree of risk and is able to
afford a complete loss of such investment. The Purchaser has sought such
accounting, legal and tax advice from persons other than the Company as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares.

(ii) The Purchaser confirms that it is not relying on any communication (written
or oral) of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Shares. It is understood that information and
explanations related to the terms and conditions of the Shares provided by the
Company or any of its affiliates shall not be considered investment advice or a
recommendation to purchase the Shares, and that neither the Company nor any of
its affiliates is acting or has acted as an advisor to the Purchaser in deciding
to invest in the Shares. The Purchaser acknowledges that neither the Company nor
any of its affiliates has made any representation regarding the proper
characterization of the Shares for purposes of determining the Purchaser’s
authority to invest in the Shares.

(iii) The Purchaser is familiar with the business and financial condition and
operations of the Company. The Purchaser has had access to such information
concerning the Company and the Shares as it deems necessary to enable it to make
an informed investment decision concerning the purchase of the Shares.

(iv) The Purchaser understands that, unless the Purchaser notifies the Company
in writing to the contrary at or before the Closing, each of the Purchaser’s
representations and warranties contained in this Subscription Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by the Purchaser.

(v) The Purchaser acknowledges that the Company has the right in its sole and
absolute discretion to abandon this private placement at any time prior to the
completion of the offering. This Subscription Agreement shall thereafter have no
force or effect and the Company shall return the previously paid subscription
price of the Shares, without interest thereon, to the Purchaser.

(vi) The Purchaser understands that no federal or state agency has passed upon
the merits or risks of an investment in the Shares or made any finding or
determination concerning the fairness or advisability of this investment.

 

3



--------------------------------------------------------------------------------

(c) Non-reliance.

(i) The Purchaser represents that it is not relying on (and will not at any time
rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Shares, it being understood that
information and explanations related to the terms and conditions of the Shares
provided by the Company shall not be considered investment advice or a
recommendation to purchase the Shares.

(ii) The Purchaser confirms that the Company has not (A) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of investment in the
Shares or (B) made any representation to the Purchaser regarding the legality of
an investment in the Shares under applicable legal investment or similar laws or
regulations. In deciding to purchase the Shares, the Purchaser is not relying on
the advice or recommendations of the Company and the Purchaser has made its own
independent decision that the investment in the Shares is suitable and
appropriate for the Purchaser.

(d) Status of Purchaser.

(i) The Purchaser has such knowledge, skill and experience in business,
financial and investment matters that the Purchaser is capable of evaluating the
merits and risks of an investment in the Shares. With the assistance of the
Purchaser’s own professional advisors, to the extent that the Purchaser has
deemed appropriate, the Purchaser has made its own legal, tax, accounting and
financial evaluation of the merits and risks of an investment in the Shares and
the consequences of this Subscription Agreement. The Purchaser has considered
the suitability of the Shares as an investment in light of its own circumstances
and financial condition and the Purchaser is able to bear the risks associated
with an investment in the Shares and its authority to invest in the Shares.

(ii) The Purchaser is an “accredited investor” as defined in Rule 501(a) under
the Securities Act. The Purchaser agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Shares. Any information that has been furnished or that
will be furnished by the Purchaser to evidence its status as an accredited
investor is accurate and complete, and does not contain any misrepresentation or
material omission.

(e) Restrictions on Transfer or Sale of Shares. As applies to the Purchaser:

(i) The Purchaser is acquiring the Shares solely for the Purchaser’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Shares. The Purchaser
understands that the Shares have not been registered under the Securities Act or
any State Securities Laws by reason of specific exemptions under the provisions
thereof which depend in part upon the investment intent of the Purchaser and of
the other representations made by the Purchaser in this Subscription Agreement.
The Purchaser understands that the Company is relying upon the representations
and agreements contained in this Subscription Agreement (and any supplemental
information) for the purpose of determining whether this transaction meets the
requirements for such exemptions.

 

4



--------------------------------------------------------------------------------

(ii) The Purchaser understands that the Shares are “restricted securities” under
applicable federal securities laws and that the Securities Act and the rules of
the Commission provide in substance that the Purchaser may dispose of the Shares
only pursuant to an effective registration statement under the Securities Act or
an exemption therefrom, and the Purchaser understands that the Company has no
obligation or intention to register any of the Shares, or to take action so as
to permit sales pursuant to the Securities Act (including Rule 144 thereunder).
Accordingly, the Purchaser understands that under the Commission’s rules, the
Purchaser may dispose of the Shares principally only in “private placements”
which are exempt from registration under the Securities Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the hands of the Purchaser. Consequently, the Purchaser understands that
the Purchaser must bear the economic risks of the investment in the Shares for
an indefinite period of time.

(iii) The Purchaser agrees: (A) that the Purchaser will not sell, assign,
pledge, give, transfer or otherwise dispose of the Shares or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Shares under the Securities Act and all
applicable State Securities Laws, or in a transaction which is exempt from the
registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Shares will bear a
legend making reference to the foregoing restrictions; and (C) that the Company
and its affiliates shall not be required to give effect to any purported
transfer of such Shares except upon compliance with the foregoing restrictions.

(iv) The Purchaser acknowledges that neither the Company nor any other person
offered to sell the Shares to it by means of any form of general solicitation or
advertising, including but not limited to: (A) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or (B) any seminar or meeting whose
attendees were invited by any general solicitation or general advertising.

7. Conditions to Obligations of the Undersigned and the Company. The obligations
of the Purchaser to purchase and pay for the Shares and of the Company to sell
the Shares are subject to the satisfaction at or prior to the Closing of the
following conditions precedent: the representations and warranties of the
Company contained in Section 5 hereof and of the Purchaser contained in
Section 6 hereof shall be true and correct as of the Closing in all respects
with the same effect as though such representations and warranties had been made
as of the Closing.

8. Obligations Irrevocable. The obligations of the Purchaser shall be
irrevocable.

9. Legend. The certificates representing the Shares sold pursuant to this
Subscription Agreement will be imprinted with a legend in substantially the
following form:

 

5



--------------------------------------------------------------------------------

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

10. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

11. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the Purchaser without the prior written
consent of the other party.

12. Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

13. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Shares by the Purchaser
(“Proceedings”), the Purchaser irrevocably submits to the jurisdiction of the
federal or state courts located in the Borough of Manhattan in New York City,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

14. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

15. Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.

16. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

17. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid or by facsimile transmission (with receipt of successful and full
transmission) to the following addresses (or such other address as either party
shall have specified by notice in writing to the other):

 

6



--------------------------------------------------------------------------------

If to the Company:   

Harvest Natural Resources, Inc.

1177 Enclave Parkway, Suite 300

Houston, Texas 77077

 

Facsimile:     281 899 5702

 

Attention:     General Counsel

with a copy to:   

Fulbright & Jaworski LLP

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201-2784

 

Facsimile:     214 855 8200

 

Attention:     Harva R. Dockery

If to the Purchaser:   

[PURCHASER ADDRESS]

 

Facsimile:     [FAX NUMBER]

 

Attention:     [TITLE OF OFFICER TO RECEIVE NOTICES]

with a copy to:   

[PURCHASER LAW FIRM]

 

Facsimile:     [FAX NUMBER]

 

Attention:     [ATTORNEY NAME]

18. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

19. Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive the acceptance of the subscription by the
Company.

20. Notification of Changes. The Purchaser hereby covenants and agrees to notify
the Company upon the occurrence of any event prior to the closing of the
purchase of the Shares pursuant to this Subscription Agreement which would cause
any representation, warranty, or covenant of the Purchaser contained in this
Subscription Agreement to be false or incorrect.

21. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has executed this Subscription Agreement this
            of             , 2013.

 

PURCHASER:

 

                                                                    
                                    

[Legal Name of Entity]

 

By                                                                   
                               

Name:

Title:

State/Country of Domicile or Formation:                                  
                                         
                                                       

The offer to purchase Shares as set forth above is confirmed and accepted by the
Company.

 

Harvest Natural Resources, Inc.

 

By                                                             
                                     

Name:

Title:

 

9



--------------------------------------------------------------------------------

Purchasers of Common Stock Under Subscription Agreements

 

Date of Sale
(2013)

  

Purchaser

   No. of
Shares      Purchase
Price
Per
Share      Aggregate
Purchase
Price  

October 1

   Glenhill Capital Overseas Master Fund, LP      291,000       $ 5.13       $
1,492,830   

October 1

   Glenhill Long Fund, LP      26,000       $ 5.13       $ 133,380   

October 1

   Glenhill Long Equities Master Fund, LP      73,000       $ 5.13       $
374,490   

October 4

   Scoggin Capital Management II LLC      217,000       $ 4.82       $ 1,045,940
  

October 4

   TCW/Scoggin Event Driven Master Fund LP      9,500       $ 4.82       $
45,790   

October 4

   Scoggin International Fund Ltd.      173,500       $ 4.82       $ 836,270   

November 27

   GLG Market Neutral Fund      158,800       $ 3.15       $ 500,220   

November 27

   Glenhill Capital Overseas Master Fund, LP      325,000       $ 3.15       $
1,023,750   

November 27

   Glenhill Long Fund, LP      35,000       $ 3.15       $ 110,250   

November 27

   Glenhill Long Equities Master Fund, LP      40,000       $ 3.15       $
126,000   

November 27

   Caisse de depot et placement du Quebec      500,000       $ 3.15       $
1,575,000   

November 27

   Stephen D. Chesebro’(1)      100,000       $ 3.15       $ 315,000   

November 27

   Patrick M. Murray(1)      25,000       $ 3.15       $ 78,750   

November 27

   J. Michael Stinson(1)      31,000       $ 3.15       $ 97,650   

November 27

   James A. Edmiston(1)(2)      50,000       $ 3.15       $ 157,500   

November 27

   Stephen C. Haynes(2)      10,000       $ 3.15       $ 31,500   

November 27

   Robert Speirs(2)      30,000       $ 3.15       $ 94,500   

 

(1) Director of the Company

(2) Officer of the Company

 

10